                    Case 20-08787            Doc 1       Filed 04/03/20 Entered 04/03/20 10:59:39                              Desc Main
                                                           Document     Page 1 of 47

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Peace Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6550 N. Clark St.
                                  Chicago, IL 60626
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-08787                Doc 1        Filed 04/03/20 Entered 04/03/20 10:59:39                                  Desc Main
                                                                Document     Page 2 of 47
Debtor    Peace Inc.                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4853

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-08787            Doc 1        Filed 04/03/20 Entered 04/03/20 10:59:39                                 Desc Main
                                                            Document     Page 3 of 47
Debtor   Peace Inc.                                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-08787            Doc 1       Filed 04/03/20 Entered 04/03/20 10:59:39                                Desc Main
                                                           Document     Page 4 of 47
Debtor    Peace Inc.                                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 3, 2020
                                                  MM / DD / YYYY


                             X   /s/ Alganesh Iyassu                                                      Alganesh Iyassu
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Secretary




18. Signature of attorney    X   /s/ Robert R. Benjamin                                                    Date April 3, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert R. Benjamin
                                 Printed name

                                 Golan Christie Taglia LLP
                                 Firm name

                                 70 W. Madison
                                 Suite 1500
                                 Chicago, IL 60602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 263-2300                Email address      rrbenjamin@gct.law

                                 0170429 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-08787            Doc 1      Filed 04/03/20 Entered 04/03/20 10:59:39                          Desc Main
                                                          Document     Page 5 of 47
Debtor     Peace Inc.                                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                   Chapter     11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor     3860 Taxi Corp.                                                         Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Choice Enterprise Inc.                                                  Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Kimberly Taxi Co.                                                       Relationship to you               Insider shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Natzac, Inc.                                                            Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     RSA Cab Corp.                                                           Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Senai Taxi Corp.                                                        Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Siam Incorporated I                                                     Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known
Debtor     Zion Cab Incorporated                                                   Relationship to you               Same shareholder
District   Northern District of Illinois              When     4/03/20             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                       Desc Main
                                                                   Document     Page 6 of 47




 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 3, 2020                           X /s/ Alganesh Iyassu
                                                                       Signature of individual signing on behalf of debtor

                                                                       Alganesh Iyassu
                                                                       Printed name

                                                                       Secretary
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-08787                    Doc 1         Filed 04/03/20 Entered 04/03/20 10:59:39                                      Desc Main
                                                                       Document     Page 7 of 47

 Fill in this information to identify the case:
 Debtor name Peace Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alganesh Iyassu                                                 Loan                                                                                                         $900.00
 6724 N. Karlov Ave.             alga@choicetaxiass
 Lincolnwood, IL                 ociation.com
 60712
 Illinois Department of                                          2019 Taxes             Unliquidated                                                                          $108.00
 Revenue
 Bankruptcy Section              217-785-2635
 PO Box 64338
 Chicago, IL 60664
 Illinois Department of                                          2018 Taxes             Unliquidated                                                                          $106.00
 Revenue
 Bankruptcy Section              217-785-2635
 PO Box 64338
 Chicago, IL 60664
 John Khoury                                       Accounting                                                                                                               $2,500.00
 Accountants                     johnesho1@aol.com services
 3034 W. Devon
 Avenue
 Chicago, IL 60659
 Nicholas M. Duric                                               Legal services                                                                                             $4,000.00
 350 S. Northwest                duriclaw@att.net
 Highway, Ste. 300
 Park Ridge, IL 60068
 Pentagon Federal                                 See Progressive                       Unliquidated                                                                       See below
 Credit Union                    emalnar@huckboum Credit Union                          Disputed
 c/o Eric J. Malnar              a.com
 1755 S. Naperville
 Rd., Ste. 200
 Wheaton, IL 60189
 Progressive Credit                                              June 19, 2014 Loan Unliquidated                 $1,055,589.01                $162,565.72               $893,023.29
 Union                           info@hq.penfed.org              Agreement
 c/o David Koshers
 131 W. 33rd St., 7th
 Fl.
 New York, NY 10001
 Zenebe Asgedom                                   Goods and                             Unliquidated                                                                      $48,000.00
 4650 N. Sheridan Rd.            zenebe.asgedom@g Services
 Chicago, IL 60640               mail.com

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-08787                    Doc 1         Filed 04/03/20 Entered 04/03/20 10:59:39                                Desc Main
                                                                       Document     Page 8 of 47


 Debtor    Peace Inc.                                                                                        Case number (if known)
           Name




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                    page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case 20-08787                            Doc 1              Filed 04/03/20 Entered 04/03/20 10:59:39                                                            Desc Main
                                                                                 Document     Page 9 of 47
 Fill in this information to identify the case:

 Debtor name            Peace Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           162,565.72

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           162,565.72


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,055,589.01


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                214.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            55,400.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,111,203.01




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                   Case 20-08787                  Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                        Desc Main
                                                                  Document     Page 10 of 47
 Fill in this information to identify the case:

 Debtor name          Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase Bank                                             Checking                         8525                                     $6,325.72




            3.2.     Pentagon Federal Credit Union                          Regular Share Account            5410                                             $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                      $6,325.72
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.


 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes Fill in the information below.


 Part 4:           Investments
13. Does the debtor own any investments?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                    Desc Main
                                                                  Document     Page 11 of 47
 Debtor         Peace Inc.                                                                    Case number (If known)
                Name



        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Toyota Prius taxicab plate number
                     6213TX                                                                          Liquidation                            $3,100.00


           47.2.     2014 Toyota Camry Hybrid taxicab                                                Liquidation                            $3,140.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                             $6,240.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                    Desc Main
                                                                  Document     Page 12 of 47
 Debtor         Peace Inc.                                                                    Case number (If known)
                Name



 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
                                                                                                     Average of sale
                                                                                                     prices from December
            Chicago Taxicab Medallion License Nos. 643,                                              1, 2019 to March 31,
            3059, 3314, 5799, 6165, 6213                                                             2020                                $150,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $150,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 20-08787                       Doc 1           Filed 04/03/20 Entered 04/03/20 10:59:39                                         Desc Main
                                                                       Document     Page 13 of 47
 Debtor          Peace Inc.                                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,325.72

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $6,240.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $150,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $162,565.72           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $162,565.72




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                Desc Main
                                                                  Document     Page 14 of 47
 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
       Pentagon Federal Credit
 2.1                                                                                                                            See below
       Union                                          Describe debtor's property that is subject to a lien
       Creditor's Name

       131 W. 33rd St., 7th Fl.
       New York, NY 10001
       Creditor's mailing address                     Describe the lien
                                                      See Progressive Credit Union
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



       Pentagon Federal Credit
 2.2                                                                                                                            See below
       Union                                          Describe debtor's property that is subject to a lien
       Creditor's Name
       c/o Eric J. Malnar
       1755 S. Naperville Rd., Ste.
       200
       Wheaton, IL 60189
       Creditor's mailing address                     Describe the lien
                                                      See Progressive Credit Union
                                                      Is the creditor an insider or related party?
       emalnar@huckbouma.com                              No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 20-08787                    Doc 1         Filed 04/03/20 Entered 04/03/20 10:59:39                                 Desc Main
                                                                  Document     Page 15 of 47
 Debtor       Peace Inc.                                                                               Case number (if known)
              Name

            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 2.3    Progressive Credit Union                      Describe debtor's property that is subject to a lien                  $1,055,589.01          $162,565.72
        Creditor's Name                               June 19, 2014 Loan Agreement
        c/o David Koshers
        131 W. 33rd St., 7th Fl.
        New York, NY 10001
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
        info@hq.penfed.org                                No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $1,055,589.01

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                   Desc Main
                                                                  Document     Page 16 of 47
 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $108.00        $108.00
           Illinois Department of Revenue                            Check all that apply.
           Bankruptcy Section                                           Contingent
           PO Box 64338                                                 Unliquidated
           Chicago, IL 60664                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $106.00        $106.00
           Illinois Department of Revenue                            Check all that apply.
           Bankruptcy Section                                           Contingent
           PO Box 64338                                                 Unliquidated
           Chicago, IL 60664                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018 Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   24966                                 Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                          Desc Main
                                                                  Document     Page 17 of 47
 Debtor       Peace Inc.                                                                              Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $900.00
           Alganesh Iyassu                                                      Contingent
           6724 N. Karlov Ave.                                                  Unliquidated
           Lincolnwood, IL 60712                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $2,500.00
           John Khoury Accountants                                              Contingent
           3034 W. Devon Avenue                                                 Unliquidated
           Chicago, IL 60659                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $4,000.00
           Nicholas M. Duric                                                    Contingent
           350 S. Northwest Highway, Ste. 300                                   Unliquidated
           Park Ridge, IL 60068                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $48,000.00
           Zenebe Asgedom                                                       Contingent
           4650 N. Sheridan Rd.                                                 Unliquidated
           Chicago, IL 60640
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            214.00
 5b. Total claims from Part 2                                                                            5b.   +    $                         55,400.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              55,614.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                      Desc Main
                                                                  Document     Page 18 of 47
 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of 2012 Toyota
             lease is for and the nature of               Prius V plate number
             the debtor's interest                        6165TX. Lease expires
                                                          1/9/2021.
                  State the term remaining                10 months
                                                                                      Choice Leasing Corp.
             List the contract number of any                                          6550 N. Clark St.
                   government contract                                                Chicago, IL 60626


 2.2.        State what the contract or                   Lease of 2011 Toyota
             lease is for and the nature of               Prius plate number
             the debtor's interest                        5799TX

                  State the term remaining
                                                                                      Choice Leasing Corp.
             List the contract number of any                                          6550 N. Clark St.
                   government contract                                                Chicago, IL 60626


 2.3.        State what the contract or                   Lease of 2011 Toyota
             lease is for and the nature of               Prius plate number
             the debtor's interest                        643TX

                  State the term remaining
                                                                                      Choice Leasing Corp.
             List the contract number of any                                          6550 N. Clark St.
                   government contract                                                Chicago, IL 60626


 2.4.        State what the contract or                   Lease of 2011 Ford
             lease is for and the nature of               Escape plate number
             the debtor's interest                        3314TX. Lease expires
                                                          08/23/2020
                  State the term remaining                5 months
                                                                                      Whiz Cab Co.
             List the contract number of any                                          6550 N. Clark St.
                   government contract                                                Chicago, IL 60626




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                  Desc Main
                                                                  Document     Page 19 of 47
 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      3860 Taxi Corp.                   6550 N. Clark St.                                 Progressive Credit                 D   2.3
                                               Chicago, IL 60626                                 Union                              E/F
                                                                                                                                    G




    2.2      3860 Taxi Corp.                   6550 N. Clark St.                                 Zenebe Asgedom                     D
                                               Chicago, IL 60626                                                                    E/F       3.4
                                                                                                                                    G




    2.3      Alganesh Iyassu                   6724 N. Karlov Ave.                               Progressive Credit                 D   2.3
                                               Lincolnwood, IL 60712                             Union                              E/F
                                                                                                                                    G




    2.4      Alganesh Iyassu                   6724 N. Karlov Ave.                               Zenebe Asgedom                     D
                                               Lincolnwood, IL 60712                                                                E/F       3.4
                                                                                                                                    G




    2.5      Choice Enterprise                 6550 N. Clark St.                                 Progressive Credit                 D   2.3
             Inc.                              Chicago, IL 60626                                 Union                              E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39           Desc Main
                                                                  Document     Page 20 of 47
 Debtor       Peace Inc.                                                                  Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Choice Enterprise                 6550 N. Clark St.                               Zenebe Asgedom               D
             Inc.                              Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.7      Kimberly Taxi Co.                 6550 N. Clark St.                               Progressive Credit           D   2.3
                                               Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




    2.8      Kimberly Taxi Co.                 6550 N. Clark St.                               Zenebe Asgedom               D
                                               Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.9      Natzac, Inc.                      6550 N. Clark St.                               Progressive Credit           D   2.3
                                               Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




    2.10     Natzac, Inc.                      6550 N. Clark St.                               Zenebe Asgedom               D
                                               Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.11     RSA Cab Corp.                     6550 N. Clark St.                               Progressive Credit           D   2.3
                                               Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




    2.12     RSA Cab Corp.                     6550 N. Clark St.                               Zenebe Asgedom               D
                                               Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.13     Senai Taxi Corp.                  6550 N. Clark St.                               Progressive Credit           D   2.3
                                               Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39           Desc Main
                                                                  Document     Page 21 of 47
 Debtor       Peace Inc.                                                                  Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Senai Taxi Corp.                  6550 N. Clark St.                               Zenebe Asgedom               D
                                               Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.15     Siam Incorporated                 6550 N. Clark St.                               Progressive Credit           D   2.3
             I                                 Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




    2.16     Siam Incorporated                 6550 N. Clark St.                               Zenebe Asgedom               D
             I                                 Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




    2.17     Zerezghi Iyassu                   6724 N. Karlov Ave.                             Progressive Credit           D   2.3
                                               Lincolnwood, IL 60712                           Union                        E/F
                                                                                                                            G




    2.18     Zerezghi Iyassu                   6724 N. Karlov Ave.                             Zenebe Asgedom               D
                                               Lincolnwood, IL 60712                                                        E/F       3.4
                                                                                                                            G




    2.19     Zion Cab                          6550 N. Clark St.                               Progressive Credit           D   2.3
             Incorporated                      Chicago, IL 60626                               Union                        E/F
                                                                                                                            G




    2.20     Zion Cab                          6550 N. Clark St.                               Zenebe Asgedom               D
             Incorporated                      Chicago, IL 60626                                                            E/F       3.4
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                              Desc Main
                                                                  Document     Page 22 of 47



 Fill in this information to identify the case:

 Debtor name         Peace Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  $8,575.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                 $28,236.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                                 $26,544.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-08787                   Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                 Desc Main
                                                                  Document     Page 23 of 47
 Debtor       Peace Inc.                                                                                Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Progressive Credit Union v.                       Foreclosure                Circuit Court of Cook County                 Pending
               6550 N. Clark LLC, Zerezghi                                                  50 W. Washington St.                         On appeal
               Iyassu, Algannesh Iyassu, RSA                                                Chicago, IL 60602
                                                                                                                                         Concluded
               Cab Corp. 3680 Taxi Corp,
               Choice Enterprises Inc., Natzac,
               Inc. Peace Inc., Siam Inc.,
               Senai Taxi Corp., Zion Cab Inc.,
               Kimberly Taxi Co., Unknown
               Owners and Non-Record
               Claimants
               18 CH 12505

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 20-08787                   Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                   Desc Main
                                                                  Document     Page 24 of 47
 Debtor        Peace Inc.                                                                                   Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Golan Christie Taglia LLP
                 70 W. Madison Street
                 Suite 1500
                 Chicago, IL 60602                                                                                             March 2020               $6,717.00

                 Email or website address
                 gct.law

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer         Total amount or
                Address                                          payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 20-08787                   Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                             Desc Main
                                                                  Document     Page 25 of 47
 Debtor      Peace Inc.                                                                                 Case number (if known)




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                  Desc Main
                                                                  Document     Page 26 of 47
 Debtor      Peace Inc.                                                                                 Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                              Desc Main
                                                                  Document     Page 27 of 47
 Debtor      Peace Inc.                                                                                 Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       John Khoury Accountants
                    3034 W. Devon Avenue
                    Chicago, IL 60659

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Zerezghi Iyassu                                6724 N. Karlov Av.                                  President                             100
                                                      Lincolnwood, IL 60712

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alganesh Iyassu                                6724 N. Karlov Ave.                                 Secretary
                                                      Lincolnwood, IL 60712



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                             Desc Main
                                                                  Document     Page 28 of 47
 Debtor      Peace Inc.                                                                                 Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Zerezghi Iyassu                                                                                              April
       .    6724 N. Karlov Ave.                                                                                          2019-March
               Lincolnwood, IL 60712                             $720                                                    2020              Services

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 3, 2020

 /s/ Alganesh Iyassu                                                    Alganesh Iyassu
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Secretary

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                 Desc Main
                                                                  Document     Page 29 of 47
                                                               United States Bankruptcy Court
                                                                      Northern District of Illinois
 In re      Peace Inc.                                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Secretary of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 3, 2020                                                          Signature /s/ Alganesh Iyassu
                                                                                            Alganesh Iyassu

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39               Desc Main
                                                                  Document     Page 30 of 47




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Peace Inc.                                                                                  Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  33




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       April 3, 2020                                             /s/ Alganesh Iyassu
                                                                       Alganesh Iyassu/Secretary
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 20-08787   Doc 1   Filed 04/03/20 Entered 04/03/20 10:59:39   Desc Main
                             Document     Page 31 of 47


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      3860 Taxi Corp.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      3860 Taxi Corp.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Alganesh Iyassu
                      6724 N. Karlov Ave.
                      Lincolnwood, IL 60712


                      Alganesh Iyassu
                      6724 N. Karlov Ave.
                      Lincolnwood, IL 60712


                      Alganesh Iyassu
                      6724 N. Karlov Ave.
                      Lincolnwood, IL 60712


                      Choice Enterprise Inc.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Choice Enterprise Inc.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Choice Leasing Corp.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Choice Leasing Corp.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Choice Leasing Corp.
                      6550 N. Clark St.
                      Chicago, IL 60626


                      Illinois Department of Revenue
                      Bankruptcy Section
                      PO Box 64338
                      Chicago, IL 60664
Case 20-08787   Doc 1   Filed 04/03/20 Entered 04/03/20 10:59:39   Desc Main
                         Document     Page 32 of 47



                  Illinois Department of Revenue
                  Bankruptcy Section
                  PO Box 64338
                  Chicago, IL 60664


                  John Khoury Accountants
                  3034 W. Devon Avenue
                  Chicago, IL 60659


                  Kimberly Taxi Co.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Kimberly Taxi Co.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Natzac, Inc.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Natzac, Inc.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Nicholas M. Duric
                  350 S. Northwest Highway, Ste. 300
                  Park Ridge, IL 60068


                  Pentagon Federal Credit Union
                  131 W. 33rd St., 7th Fl.
                  New York, NY 10001


                  Pentagon Federal Credit Union
                  c/o Eric J. Malnar
                  1755 S. Naperville Rd., Ste. 200
                  Wheaton, IL 60189


                  Progressive Credit Union
                  c/o David Koshers
                  131 W. 33rd St., 7th Fl.
                  New York, NY 10001
Case 20-08787   Doc 1   Filed 04/03/20 Entered 04/03/20 10:59:39   Desc Main
                         Document     Page 33 of 47



                  RSA Cab Corp.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  RSA Cab Corp.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Senai Taxi Corp.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Senai Taxi Corp.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Siam Incorporated I
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Siam Incorporated I
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Whiz Cab Co.
                  6550 N. Clark St.
                  Chicago, IL 60626


                  Zenebe Asgedom
                  4650 N. Sheridan Rd.
                  Chicago, IL 60640


                  Zerezghi Iyassu
                  6724 N. Karlov Ave.
                  Lincolnwood, IL 60712


                  Zerezghi Iyassu
                  6724 N. Karlov Ave.
                  Lincolnwood, IL 60712


                  Zion Cab Incorporated
                  6550 N. Clark St.
                  Chicago, IL 60626
Case 20-08787   Doc 1   Filed 04/03/20 Entered 04/03/20 10:59:39   Desc Main
                         Document     Page 34 of 47



                  Zion Cab Incorporated
                  6550 N. Clark St.
                  Chicago, IL 60626
                 Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                Desc Main
                                                                  Document     Page 35 of 47



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Peace Inc.                                                                                   Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Peace Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 3, 2020                                                       /s/ Robert R. Benjamin
 Date                                                                Robert R. Benjamin
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Peace Inc.
                                                                     Golan Christie Taglia LLP
                                                                     70 W. Madison
                                                                     Suite 1500
                                                                     Chicago, IL 60602
                                                                     (312) 263-2300 Fax:(312) 263-0939
                                                                     rrbenjamin@gct.law




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                       Case 20-08787                  Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                     Desc Main                       F
                                                                      Document     Page 36 of 47
ro..      1120-S                                   U.S. lncome Tax Return for an S Cotporation                                                                  OMB No.1545-0123

                                                           )
                                                           Do not file this form unless the corporation has filed or
Department of the Treasury
lnternal Revenue Service                       )
                                                          is attaching Form 2553 to elect to be an S corporation.
                                                   Go to www.its.govlFormll&Sfor instructions and the latest information.
                                                                                                                                                                 2@19
For calendar                2019 ortax                                                                            201 9                                                    ,24
A    S election effective date                      Name                                                                                  D Employer identification number
           L2      2I 2079              TYPE
                                                     PEACE TNC
B    Business activity code                         Number, street, and room or suite no. lf a P.O. box, see instructions.                E    Date incorporated
                                        OR
     number (see instructions)
                                        PRINT       6550 N     CT,ARK ST                                                                       12 /2r               2009
            485310                                  City or town, state or province, country, and ZIP or foreign postal code              F Total assets         (see instructions)

C    Check il Sch. M-3 attached                      CHICAGO      TL 60626                              S0
G        ls the corporation electing                                           n Yes No lf "Yes," attach Form 2553 if not already filed
                                            to be an S corporation beginning with this tax year?
H        Check if: (1) f] Final return (4 n Name change {3} n Address change (4} [ Amended return (5] n S election termination or revocation
I  Enter the number of shareholders who were shareholders during any part of the tax year
J Check if corporation: (1)             n activities for section 465 at-risk purposes (4                              n
                                                                                                Grouped activities for section 469 passive activitv purposes
Caution: lnclude    trade or business income and expenses on      lines 1a  through 21 . See the instructions for more information.
      'la Gross receipts or sales                                                                  1a                28236
        b Beturns and allowances                                                                   1b
               c   Balance. Subtract line 1b from line 1a                                                                                            1c                      2
 o
    E      2       Cost of goods sold (attach Form 1125-A)                                                                                            2                                   0
    o
    o      3       Gross profit. Subtract line 2 from line 1c                                                                                         3                      zdz
E
           4       Net gain (loss) from Form 4797,line 17 (attach Form 4797)                                                                          4                                   0
           5       Other income (loss) {see instructions-attach statement)                                                                            5                                   0
           6       Total income          Add lines 3          5                                                                                       6                           2

 6c        7       Compensation of officers (see instructions-attach Form 1125-E)                                                                     7

 'E
           I       Salaries and wages (less employment credits)                                                                                       I
  6
 .=        9       Repairs and maintenance .                                                                                                          I                                   0
 E        10       Bad debts                                                                                                                         10
          1',l     Rents                                                                                                                             11                                   0
    o
 .F
    c     12       Taxes and      licenses                                                                   srarEMENT#      1                       12
    o     13       lnterest (see instructions)                                                                                                       13                                   0
    5
  o       14    Depreciation not claimed on Form 1 125-A or elsewhere on return (attach Form 4562)                                                   14
 ,€
  o       15    Depletion (Do not deduct oil and gas depletion.)                                                                                     15                                   0
  o
  a       16    Advertising                                                                                                                          16
    o     17    Pension, profit-sharing, etc., plans                                                                                                 17                                   0
    c
    o     18    Employee benefit programs                                                                                                            1B
    o     19    Other deductions (attach statement)                                  $TATEMENT#?                                                     19                       r4525
    o     20    Total deductions. Add lines 7 through 19                                                                                             20
 o        21    Ordinarv business income (loss). Subtract line 20 from line 6                                                                        21                          '7223
          22a Excess net passive income or LIFO recapture tax (see instructions) .              22a
              b Tax from Schedule D (Form 1120-5)                                               22b                                           0

    o         c Add lines 22a and 22b (see instructions for additional taxes)                                                                        22c
    c     23a 2019 estimated tax payments and 2018 overpayment credited to 2019                 23a                                           0
    o
    E         b Tax deposited with Form 7004                                                    23b                                           0
    GI        c Credit for federal tax paid on fuels (attach Form 4136) .                       23c                                           0
 o.
 ttc,         d Refundable credit from Form 8827, line 5c                                       23d
    tE        e Add lines 23a through 23d                                                                                                            23e                                  0
    x
    G     24    Estimated tax penalty (see instructions). Check if Form 2220 is attached                                                             24                                   0
          2!i   Amount owed. lf line 23e is smaller than the total of lines 22c and 24, enter amount owed                                            25                                   0
          26    Overpayment. lf line 23e is larger than the total of lines 22c and 24, enter amount overpaid                                         26
          27    Enter amount from line 26: Credited to 2020 estimated tax )                           0 Refunded                          )          27                                   0
                   Under penalties of periury, I declare that I have examined this retum,                                                     and to the best of my knowledge and
                   belief, it is true, correct, and complete. Declaration of preparer (other                                                          has
Sign                                                                                                                                              May the IRS discuss this return
Here                                                                                     03    /r0 / 20L9      PRESIDENT                          with the preparer shown below?
                   )   Signature of officer                                              Date               ) Title                               Seeinstructions. l ]Ves nruo
                       Print/Type preparer's name                         Preparer's signature                               Date                                 PTIN
Paid                                                                                                                                      Check      n     if
                                                                          .]OHN   J   KHOURY
                                                                                                                             03/30/2020   self-employed
                       JOHN KHOURY                                                                                                                                P0-0711603
Preparer
                       Firm's   name >                 Y         OUNTTNG                                                                  Firm's EIN       >                 821      I
Use Only               Firm's address   )                                                                                                 Phone no.
For Paperwork Reduction Act Notice, see separate instructions,                                                                                                   rorm    1120-S       lzors;

BNA
                  Case 20-08787              Doc 1         Filed 04/03/20 Entered 04/03/20 10:59:39                                  Desc Main                   F
                                                            Document     Page 37 of 47
Form 1 120-S (2019)                                                                                                                                              eage     2
FF$Er.TIlnn       lnformation                          I


 1 Checkaccountingmethod: a ECash                              b
                                                               EAccrual                                                                                    Yes     No
                                            c   flOther (specify))
   2       See the instructions and enterthe:
           a Business activity
   3       At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a
           nominee or similar person? lf "Yes," attach Schedule B-1 , lnformation on Certain Shareholders of an S Corporation                  .                     X

   4       At the end of the tax year, did the corporation:
    a      Own directly 20o/o or more, or own, directly or indirectly, 50o/o or more of the total stock issued and outstanding of any
           foreign or domestic corporation? For rules of constructive ownership, see instructions. lf "Yes," complete (i) through (v)
           below                                                                                                                                                     X
                  (i) Name of Corporation            (ii) Employer            (iii) Country of       (iv) Percentage of      (v) lf Percentage in (iv) ls 100%, Enter
                                                     ldentification            lncorporation            Stock Owned         the Date (if any) a Qualified Subchapter
                                                    Number (if any)                                                             S Subsidiary Election Was Made




       b   Own directly an interest ol 2oo/o or more, or own, directly or indirectly, an interest of 50o/o or more in the profit, loss, or
           capital in any foreign or domestic parlnership (including an entity treated as a padnership) or in the beneficial interest of a
           trust? For rules of constructive            see instructions. lf "Yes," complete           h    below                                                      X
                      (i) Name of Entity              (ii) Employer          {iii) Type of Entity         (iv) Country of         (v) Maximum Percentage Owned
                                                      ldentification                                       Organization                in Profit, Loss, or Capital
                                                     Number (if any)




   5a      At the end of the tax year, did the corporation have any outstanding shares of restricted stock?
           lf "Yes," complete lines (i) and (ii) below.
           (i)   Total shares of restricted stock                                                                       0
           (ii)  Total shares of non-restricted stock                                                                   0
       b   At the end of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments?                                      X
           lf "Yes," complete lines (i) and (ii) below.
           (l) Tolal shares of stock outstanding at the end of the tax year >                                        ____a-
           (ii) Total shares of stock outstanding if all instruments were executed )                                 ___-o-
   6       Has this corporation filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
           information on any reportable transaction?                                                                                                                 X
   7       Check this box if the corporation issued publicly offered debt instruments with original issue discount               >A
           lf checked, the corporation may have to file Form 8281, lnformation Return for Publicly Offered Original lssue Discount
           lnstruments.
   I       lf the corporation (a) was a C corporation before it elected to be an S corporation or the corporation acquired an asset with a
           basis determined by reference to the basis of the asset (or the basis of any other property) in the hands of a C corporation and
           (b) has net unrealized built-in gain in excess of the net recognized built-in gain from prior years, enter the net unrealized built-in
           gain reduced by net recognized built-in gain from prioryears. See     instructions.                . > $________-_________0____________
   9       Did the corporation have an election under section 1630 for any real property trade or business or any farming business
           in effect during the tax year? See instructions .
  10       Does the corporation satisfy one or more of the following? See instructions
   a       The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
   b       The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
           preceding the current tax year are more than $26 million and the corporation has business interest expense.
       c   The corporation is a tax shelter and the corporation has business interest expense.
           lf "Yes," complete and attach Form 8990.
  11       Does the corporation satisfy both of the following conditions?
   a       The corporation's total receipts (see instructions) for the tax year were less than $250,000.
   b       The corporation's total assets at the end of the tax year were less than $250,000.
           lf "Yes," the             is not         to            Schedules L and M-1
                                                                                                                                                   porm   1120-$     (zots)
                        Case 20-08787               Doc 1       Filed 04/03/20 Entered 04/03/20 10:59:39                        Desc Main                F
                                                                 Document     Page 38 of 47
Form   1 1   20-S   (201 9)                                                                                                                          eage         3
SEIEEMEIB                                          on                                                                                             Yes        No

 12          During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had the                              X
             terms modified so as to reduce the principal amount of the debt?
             lf "Yes," enter the amount of principal reduction                                   . > $------
 13    During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? lf "Yes," see instructions                               X
 14a   Did the corporation make any payments in 2019 that would require it to file Form(s) ',l099? .                                                         X
    b lf "Yes," did the corporation file or will it file required Form(s) 1099? .                                                                            X
 15    ls ihe corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?                                                                     X
       tf "Y " enter the amount from Form 8996, line 14                                                       >$0
FFIEIiIdMEIK       Shareho                            Share ltems                                                           Total amount
                     1        Ordinary business income (loss) (page 1, line 21) .                                                 1                  1   223
                     2        Net rental real estate income (loss) (attach Form 8825)                                             2
                     3a       Other gross rental income (loss)                                        3a
                      b       Expenses from other rental activities (attach statement)
                                                                                                                                 ffi
                                                                                                                                 W
                      c       Other net rental income (loss). Subtract line 3b from line 3a                                       3c                             0
      o
      at
                     4        lnterest income                                                                                     4
      o              5        Dividends: a Ordinary dividends                                                                     5a                              0
      (,
      F
                                          b Qualified dividends .                                    lsol                  0
      o
      o              6        Royalties                                                                                           6                               0
                     7        Net short-term capital gain (loss) (attach Schedule D (Form 1120-S)                                  7
                     8a       Net long-term capital gain (loss) (attach Schedule D (Form 1 120-S))                                8a
                      b   Collectibles {28o/o) gain (loss)                                           8b                    0
                      c   Unrecaptured section '1250 gain (attach statement)
                     9    Net section 1231 gain (loss) (attach Form 4797\                                                          I                              0
                    10    Other income (loss) (see instructions)             Type )                                               10
      ah
                    'tl Section 179 deduction (attach Form 4562) .                                                                t1                              0
      E
       o            12a Charitable contributions                                                                                 12a
       ()              b lnvestment interest expense                                                                             12b                              0
      tto              c Section 59(e)(2) expenditures {1) Type                                                  (2} Amount }    l2cI21
      o                                                                      Type )
                       d Other deductions (see instructions)                                                                     12d                              0
                    1 3a  Low-income housing credit (section 42tD(5)                                                             13a
                       b Low-income housing credit (other)                                                                       13b                              0

      E
       .D              c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)            13c
      tto              d Other rental real estate credits (see instructions) Type )                                              13d                              0
      L
      o                e Other rental credits (see instructions)             Type )                                              13e
                       t Biofuel producer credit (attach Form 6478)                                                               13f                             0
                       g Other credits (see instructions)                     Type )                                             13q                              0
                    1 4a  Name of country or U.S. possession )
                       b Gross income from all sources                                                                           14b
                       c Gross income sourced at shareholder level                                                               14c                              0
                          Foreign gross income sourced at corporate level
                       d Reserved for future use .                                                                               14d
                       e Foreign branch category                                                                                  14e
                       f Passive category                                                                                         14t                             0
       at,             s General category                                                                                         't4s
       c
       o               h Other (attach statement)                                                                                14h                              0
       ()
       o                  Deductions allocated and apportioned at shareholder level
       at
                          lnterest expense                                                                                        14i                             0
       g
                          Other                                                                                                   14i
      .91                 Deductions allocated and apportioned at corporate level to foreign source income
       o
       o               k Reserved for future use .                                                                                14k
      l!
                       I  Foreign branch category                                                                                 144                             0
                       m Passive category                                                                                        14m
                       n General category                                                                                         14n                             0
                       o Other (attach statement)                                                                                 14o
                          Other information
                       p Total foreign taxes (check one): n paiO I Accrued                                                        14p                             0
                       q Reduction in taxes available for credit (attach statement)                                               14q
                        r Other foreign tax information (attach statement)
                                                                                                                                          rorm   1120-S      1zors1
                      Case 20-08787             Doc 1        Filed 04/03/20 Entered 04/03/20 10:59:39                              Desc Main                F
                                                              Document     Page 39 of 47
Form 1120-S (2019)                                                                                                                                          eage   4
FFIITIIIIIIETK             Shareholders' Pro Rata Share ltems                                                                               Total amount
                 15a      Post-1986 depreciation adjustment                                                                         15a

 "6E
 >FE                  b   Adjusted gain or loss                                                                                     15b                            0
 FaO
 a! Eg                c   Depletion (other than oil and gas)                                                                        15c
                      d   Oil, gas, and geothermal properties-gross income                                                          't5d                           0
 E Es
 <5s                  e   Oil, gas, and geothermal properties-deductions .                                                          15e
                      f   Other AMT items (attach statement) .                                                                       15f
 6)
 CL
 EO
                  16a     Tax-exempt interest income                                                                                16a                            0
 ii rt                b   Other tax-exempt income                                                                                   r6b                            0
 I  E.fr
 <()a!                c   Nondeductibleexpenses                                                                                      16c
 q Fo                 d   Distributions (attach statement if required) (see instructions)                                            16d                           0
 gh6                  e   Reoavment of loans from shareholders .                                                                     16e
          c       17a     lnvestment income                                                                                          17a                           0
          o
     o    a!
          F
                      b   lnvestment expenses                                                                                        17b
     o    o           c   Dividend distributions paid from accumulated earnings and profits                                          17c                           0
         E            d   Other items and amounts (attach statement)
     rC
     co
     OE
     (,iE
     O=
                  18      Income (loss) reconciliation. Combine the amounts on lines 1 through 10 in the far right
     E'6                  column. From the result, subtract the sum of the amounts on lines       1'1
                                                                                                              '12d and 14p           18                     1   223
grillnrflErl                Balance Sheets per Books                              Beginning of iax year                            End of tax year

                                      Assets                                (a)                         (b)                  (c)                      (d)

     1         Cash                                                                                            0                                                   0
     2aTrade notes and accounts receivable                                               0                                            0
      bLess allowance for bad debts .                                                    o)                    0                      0)                           0
   3   lnventories                                                                                             0                                                   0
   4   U.S. government obligations                                                                             0                                                   0
   5   Tax-exempt securities (see instructions)                                                                0                                                   0
   6   Other current assets (attach statement) .                                                               0                                                   0
   7   Loans to shareholders                                                                                   0                                                   0
   I Mortgage and real estate loans                                                                            0                                                   0
   o   Other investments (attach statement)                                                                    0                                                   0
  1Oa Buildings and other depreciable assets .                                           0                                             0
     b Less accumulated depreciation                                                     o)                     0                      o)                          0
  11a Depletable assets                                                                  0                                             0
     b Less accumulated depletion                                                        o)                     0                      o)                          0
  12   Land (net of any amortization) .                                                                         0                                                  0
  13a lntangible assets (amortizable only)                                               0                                             0
     b Less accumulated amortization                                    (                0)                     0                      0)                          0
  14   Other assets (attach statement)                                                                          0                                                  0
  15   Total assets                                                                                             0                                                  0
              Liabilities and Shareholders' Equity
  16   Accounts payable                                                                                         0                                                  0
  17           Mortgages, notes, bonds payable in less than 1 year                                              0                                                  0
  18           Other current liabilities (attach statement)                                                     0                                                  0
  19           Loans from shareholders                                                                          0
  20           Mortgages, notes, bonds payable in 1 year or more                                                0                                                  0
  21           Other liabilities (attach statement)                                                             0                                                  0
  22           Capital stock                                                                                    0                                                  0
  23           Additional paid-in capital                                                                       0                                                  0
  24           Retained earnings                                                                                0                                                  0
  2!5          Adjustments to shareholders' equity (attach statement)                                           0                                                  0
  26           Less cost of treasury stock                                                    (                 0)                                                 0
  27           Total liabilities and shareholders'                                                              0                                                  0
                                                                                                                                             rorm    1120-S     (zots)
                       Case 20-08787             Doc 1        Filed 04/03/20 Entered 04/03/20 10:59:39                                                  Desc Main                     F
                                                               Document     Page 40 of 47
Form   1 1   20-S   (201 9)                                                                                                                                                       eage    5
sFlnlnrlEfuEt                 Reconciliation of lncome (Loss) per Books With Income (Loss) per Return
                           Note: The corporation may be              to file Schedule M-3. See instructions.
  1          Net income (loss) per books                                     0            5            lncome recorded on books this year
  2          lncome included on Schedule K, lines 1, 2,                                                not included on Schedule K, lines 1
             3c, 4, 5a, 6, 7 , 8a, 9, and 1 0, not recorded                                            through 10 (itemize):
             on books this year (itemize)                                                     a        Tax-exempt interest             $                    0
                                                                            0                                                                                               0

  3          Expenses recorded on books this year                                         o            Deductions included                 on Schedule      K,
             not included on Schedule K, lines 1                                                       lines 1 through 12 and 14p, not charged
             through 12 and 14p (itemize):                                                             against book income this year (itemize):
   a         Depreciation $ 0                                                                 a        Depreciation $ __________________-________q___.

   b         Travel and entertainment    $   0                                            7            Add lines 5 and 6       .                                                          0
                                                                            0             I            lncome (loss) (Schedule                  K, line   18).
  4 Add lines 1 th  3                               0       Subtract line 7 from line 4
triltlrlIIETME Analysis of Accumulated Adjustments Account, Shareholders' Undistributed Taxable lncome
                              Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account
                                  tn
                                                                      (a) Accumulated                      (b) Shareholders'                 (c) Accumulated        (d) other adjustments
                                                                    adjustments account                  undistributed iaxable             earnings and profits             account
                                                                                                       income previously taxed

  1           Balance at beginning of tax year                                       '7   03'1                                     o                            o
  2           Ordinary income from page 1, line 21
  3           Other additions                                                                     0
  4           Loss from page 1, line 21                                                           0)
  5           Other reductions .                                                        nl
  6           Combine lines 1 through 5 .                                        1   4260                                          0                            0
  7           Distributions                                                                       0                                n                            o
  8           Balance at end of tax year. Subtract line 7 from
              line 6                                                             1t2F.e,                                           n                            o
                                                                                                                                                                     rorm   'l'120-S eots)
                           Case 20-08787                     Doc 1         Filed 04/03/20 Entered 04/03/20 10:59:39                                            Desc Main
                                                                            Document     Page 41 of 47                                                                           h?1fr1
                                                                                                                      K-1                   Amended K-1                      OMB No. 1545-0123

      Schedule K-l
                                                                                  2@19                    *Efm
      (Form 1120-S)
      Department of the Treasury                                                                          1    Ordinary business income (loss)            13   Credits
                                                                For calendar year 201 9, or tax year
      lnternal Revenue Service                                                                                                                 '1   221
                    beginning         /      /   2019            ending
                                                                                                          2    Net rental real estate income (loss)

                                                                                                                                                      0
      Shareholder's Share of lncome, Deductions,                                                          3    Other net rental income (loss)

      CfeditS, etC.       ) see baek of form and separate instructions.                                                                               0
                                                                                                          4    lnterest income
                EITil                                                                                                                                 0
                                                                                                          5a   Ordinary dividends
          A      Corporation'semployeridentification    number
                            1343                                                                                                                      0
                                                                                                          5b   Qualified dividends                        14    Foreign transactions
          B      Corporation's name, address, city, state, and ZIP code
                                                                                                                                                      0
                 PEACE ]NC                                                                                6    Royalties
                 6550 N CLARK ST                                                                                                                      0
                 CH]CAGO ]L 60626                                                                         7    Net short-term capital gain (loss)

                                                                                                                                                      0
                                                                                                          8a   Net long-term capital gain (loss)
          C      IRS Center where corporation filed return
                 CTNCTNNATI                                                                                                                           0
                                                                                                          8b   Collectibles   (28%o) gain (loss)
                EtEfil                                                                                                                                0
                                                                                                          8c   Unrecaptured section 1250 gain
          D      Shareholder'sidentifyingnumber
                              5458                                                                                                                    0
                                                                                                          o    Net section 123'l gain (loss)
           E     Shareholder's name, address, city, state, and ZIP code
                                                                                                                                                      0
                 ZEREZGH] ]YASSU                                                                         10    other income     (loss)                    15    Alternative minimum tax (AMT) itemr
                 6121 N         KARLOV
                 LINCOLNWOOD ]L                        601 12


           F     Shareholder's percentage o{ stock
                 ownership for tax year                                               100           oa




                                                                                                         11    Section 179 deduction                      16    Items affecting shareholder basis

                                                                                                                                                      n
                                                                                                         12    Other deductions




          C
          o
           o
           TA
          l                                                                                                                                               17    Other intormation
          a
          tr
           L
           o
          l!




                                                                                                          18 !       Morethan oneactivityforat-risk purposes*
                                                                                                          19 !       More than one activity for passive activity purposes-

                                                                                                                 *
                                                                                                                     See attached statement for additional information


          For Paperwork Reduction Act Notice, see the lnstructions for Form            1   120-S.   www.irs.gov/Form1 1 20S                                    Schedule K-1 {Form 1120-5) 2019

EII\I A
                    Case 20-08787                    Doc 1          Filed 04/03/20 Entered 04/03/20 10:59:39                                              Desc Main                      F
                                                                     Document     Page 42 of 47                                                                                         eage   2
Schedule K-1 (Form 1120-S) 2019
This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized                                                   for shareholders who file Form 1(X0
or 1040-SR, For detailed repoding and filing information, see the separate Shareholder's lnstructions for                                      K-1 and the instructions for your income
tax retum.

 1,   Ordinary business income (loss|. Determine whether the income (loss)            is              Code                                             Repoft on
      passive or nonpassive and enter on your return as follows:                                      N     Credit for employer social
                                                    Repoi on                                                security and Medicare taxes
             loss                                   See the Shareholder's lnstructions                                                                 See the Shareholder's lnstructions
      Passive                                                                                         O     Backup withholding
      Passiveincome                                 Schedule E, line 28, column (h)                   P     Other credits
      Nonpassive loss                               See the Shareholder's lnstructions
      Nonpassive income                             Schedule E, line 28, column (k)             14.   Foreigntransactions
 2, Net rental real estate income (loss)            See the Shareholder's lnstructions
                                                                                                      A NameofcountryorU,S.
                                                                                                         possession
 3,   Other net rental income (loss)                                                                  B  Gross income from all sources       Form 1116, Part I
      Netincome                                     Schedule E, line 28, column (h)
                                                                                                      C  Gross income sourced at
      Net loss                                      See the Shareholder's lnstructions
                                                                                                         shareholder level
 4. lnterest income                                 Form 1040 or 1040-SR, line 2b                     Foreign gross income sourced at carporate level
 5a. Ordinary dividends                             Form 1040 or 1 040-SR, line 3b                     D Reserved for future use
 5b. Qualified dividends                            Form 1040 or 1040-SR' line 3a                      E Foreign branch category
 6. Royalties                                       Schedule E, line 4                                 F Passive category                    Form 11 16, Part I
 7. Net short-term capital gain (loss)              Schedule D, line 5                                 G General category
 8a. Net long-term capital gain {loss)              Schedule D, line 12                                H Oiher
                                                                                                      Deductions allocated and apportioned at shareholder level
 8b. Collectibles (28olo) gain (loss)               28o/o RaIe Gain Worksheet, line 4
                                                    (Schedule D instructions)                          I lnterest expense                    Form 1 1 16, Part I

 8c. Unrecaptured section 1 250    gain             See the Shareholder's lnstructions
                                                                                                      J Other                                Form 1116, Part I
                                                                                                      Deductions allocated and apportioned at corporate level to foreign source
 9.   Net section    1231 gain (loss)               See the Shareholder's lnstructions
                                                                                                      income
10.   Other income (loss)                                                                             K     Reserved for future use
      Code                                                                                             L    Foreign branch category
      A Other portfolio income (loss)               See the Shareholder's lnstructions                M     Passive category
      B lnvoluntary conversions                     See the Shareholder's lnstructions                N     General category
                                                                                                                                                       Form 1116, Part      I

      C Sec. 1256contracts&siraddles                Form6781, linel                                   O  Other
      D Mining exploration costs recapture          See Pub.535
                                                                                                      Other information
       E    Reserved for future use
                                                                                                      P Total foreign taxes paid                       Form 1116, Part ll
       F    Section 965(a) inclusion
                                                                                                      Q Total foreign taxes accrued                    Form 1116, Part ll
       G    lncome undersubpart F (other                                                              R Reduction in taxes available for
            than inclusions under sections          See the Shareholder's lnstructions                   credit                                        Form 1 1 16, Iine 12
            951A and 965)                                                                              S    Foreign trading gross receipts             Form 8873
       H    Other income (loss)                                                                        T    Extraterritorial income exclusion          Form 8873
11.  Section 179 deduction                          See the Shareholder's lnstructions                 U Section 965 information                       See the Shareholder's lnstructions
 12. Other deduetions                                                                                  V Other foreign transactions                    See the Shareholder's lnstructions
       A    Cash contributions (60%)                                                            15. Alternative minimum tax (AM'n items
       B Cash contributions (30%)                                                                     A Post-lgE6depreciationadjustment I
       C Noncash contributions (50%)                                                                  B Adiusted gain or loss               I
       D Noncash contributions (30%)                 See the Shareholder's lnstructions               C Depletion (otherthan oil & gas) t              See the Shareholder's lnstructions
       E    Capital gain property to a 50%                                                            D Oil, gas, & geothermal-gross income I          and the lnstructions for Form 6251
            organization (30%)                                                                        E Oil, gas, & geothermal-deductions I
       F    Capital gain property (20%)                                                               F Other AMT items                     ,
       G    Contributions (100%)
                                                                                                16. ltems affecting shareholder basis
       H    lnvestment interest expense             Form 4952, line 1
                                                                                                      A Tax-exempt interest income                      Form   1   040 or 1 040-SR, line 2a
       I    Deductions-royalty income               Schedule E, line 19
                                                                                                      B Other tax-exempt income
       J    Section 59(e)(2) expenditures           See the Shareholder's lnstructions
                                                                                                      C Nondeductible expenses
       K    Section 965(c) deduction                See the Shareholder's lnstructions
                                                                                                      D Distributions                                  See the Shareholder's lnstructions
       L    Deductions- portfolio (other)           Schedule A, line 16
                                                                                                      E Repayment of loans from
       M    Preproductive period expenses           See the Shareholder's lnstructions
                                                                                                         shareholders
       N    Commercial revitalization deduction
            from rental real estate activities      See Form 8582 instructions                  17. Other information
       O    Reforestation expense deduction         See the Shareholder's lnstructions                 A     lnvestment income                          Form 4952, line 4a
       P    through R                               Reserved for future use                            B     lnvestment expenses                        Form 4952, line 5

       S    Other deductions                        See the Shareholder's lnstructions                 C     Qualified rehabilitation expenditures
                                                                                                             (other than rental real estate)            See the Shareholder's lnstructions
 13. Credits                                                                                           D     Basis of energy property                   See the Shareholder's lnstructions
       A    Low-income housing credit (section
                                                                                                       E     Recapture of low-income housing
            42fi)(s)) from pre-2008 buildings                                                                                                                               I
                                                                                                             credit (section 420(5)                     Form 8611 , line
       B    Low-income housing eredit (other)
                                                                                                       F     Recapture of low-income housing
            from pre-2008 buildings                                                                                                                                         I
                                                                                                             credit (other)                             Form 861 1, line
       C    Low-income housing credit (section                                                         G     Recapture of investment credit             See Form 4255
            420X5)) from post-2007 buildings              See the Shareholder's                        H     Recapture of other credits                 See the Shareholder's lnstructions
       D    Low-income housing credit (other)             lnstructions                                  I    Look-back interest-completed
            from post-2007 buildings                                                                         long-term contracts                        See Form 8697
       E    Qualified rehabilitation expenditures                                                      J      Look-back interest-income
            (rental real estate)
                                                                                                             forecast method                            See Form 8866
       F    Other rental real estate credits
                                                                                                       K      Dispositions of property with
       G    Other rental credits                                                                             section 179 deductions
                                                     Schedule 3 (Form 1 040 or 1040-SR), line
       H    Undistributed capital gains credit       13, box a
                                                                                                        L    Recapture of section   1   79 deduction    See the Shareholder's lnstructions
                                                                                                       M through      U
       I    Biofuel producer credit                                                                    V     Section 199A information
       J    Work opportunity credit
                                                                                                       W through Z                                      Reserved for future use
       K    Disabled access credit                        See the Shareholder's
                                                                                                       AA Excess taxable income
       L    Empowerment zone employment credit             lnstructions
                                                                                                       AB Excess business interest income               See the Shareholder's lnstructions
       M Creditfor       increasing research
                                                                                                       AC Other information
            activities
                Case 20-08787                  Doc 1             Filed 04/03/20 Entered 04/03/20 10:59:39                           Desc Main                F
                                                                  Document     Page 43 of 47
                                                                                                                                             OMB No. 1545-0123

Form
       gg79-s                         IRS e-file Signature Authorization for Form 1120-5
                                                       )   ERO must obtain and retain completed Form 8879-5.

Department of the Treasury
                                                  )'   Go to urww.irs.govlFormSST9S for the latest information.                                  2@19
lniernal Revenue Service      For calendar    201 9, or    tax                   01 01         and             I2 31      ,2019
Name of corporation                                                                                             Employer identif ication number

       PEACE    I                                                                                                            '7
                                                                                                                                   4
 EE:ITII      Tax Return         I                                 lars
   1     Gross receipts or sales less returns and allowances (Form 1 120-S, line 1c)                                                         1

  2      Gross profit (Form 1120-S, line 3) .                                                                                                2
  3      Ordinary business income (loss) (Form 'l 120-S, line 21) .                                                                          3
  4      Net rental real estate income (loss) (Form 1120-S, Schedule K, line 2)                                                              4
  5      lncome         reconciliation       1 120-S Schedule K line 1                                                                       5
                                                                                           sure to                  of the                         ts
 EETN                  ration and            nature Authorization                                        a

Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's
2019 electronic income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true,
correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of the corporation's
electronic income tax return. I consent to allow my electronic return originator (ERO), transmitter, or intermediate service provider to
send the corporation's return to the IRS and to receive from the IRS (al an acknowledgement of receipt or reason for rejection of the
transmission, (b) the reason for any delay in processing the return or refund, and (c) the date of any refund. lf applicable, I authorize
the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal (direct debit) entry to the financial
institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed on this return, and
the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial Agent at
1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve
issues related to the payment. I have selected a personal identification number (PlN) as my signature for the corporation's electronic
income tax return and, if applicable, the corporation's consent to electronic funds withdrawal.



Officer's PIN: check one box only

        B     lauthorize KHoURy AccouNTrNG                                                    to enter my PIN                                    as my signature
                                                            ERO firm   name                                          Don't enter all zeros
             on the corporation's 2019 electronically filed income tax return.
        tr   As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax
             return.

Officer's signature       )                                                              Date) n/30 /2029 Title)                  pansrnnrir:


 EFJETM                              and Authentication

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN
                                                                                                                                  Don't enter all zeros

I certify that the above numeric entry is my PlN, which is my signature on the 2019 electronically filed income tax return for the
corporation indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 31 12, IRS e-fle
Application and Participation, and Pub. 416i1, Modernized e-File (MeF) lnformation for Authorized IRS e-fi'le Providers for Business
Returns.


ERO's signature       )               .'OHN J KHOURY                                                      Date) 03/30/2020


                                               ERO Must Retain This Form - See Instructions
                                        Don't Submit This Form to the IRS Unless Requested To Do So
For Paperurork Reduction Act Notice, see instructions,                                                                                           rorm   8879-5   (zots)




BNA
        Case 20-08787                         Doc 1      Filed 04/03/20 Entered 04/03/20 10:59:39   Desc Main
                                                          Document     Page 44 of 47




                                                                                         20LB-2019
                                                                            lncome
Line   lncome Section                                                                                    201q
1a     Gross receiDts or sales                                                                               28236
1b     Returns and allowances                                                                                          0
1c     Balance.                                                                                              28236
2      cost of soods sold
                                                                                                                       0

3      Gross   orofit.                                                                                       28236
4      Net sain (loss)                                                                                                 0
5      Other income (loss)                                                                                             0
5      Total income (loss).                                                                                   28236
                                                                           Deductions
Line   Deductions Section                                                                                20I9
7      ComDensation of officers                                                                                        0
8      Salaries and wages (less employment credits)                                                                    0
9      Reoairs and maintenance                                                                                         0
10     Bad debts                                                                                                       0
L\     Rents                                                                                                           0
t2     Taxes and licenses                                                                                      6488
13     lnterest                                                                                                        0
L4     Depreciation not claimed on Form 1125-4 or elsewhere on return                                                  0
15     DeDletion                                                                                                       0
L6     AdvprtisinE                                                                                                     0
t7     Pension. orofit-sharine. etc., olans                                                                            0
18     Emolovee benefit programs                                                                                       0
19     Other deductions                                                                                       14\25
z0     fotal deductions.                                                                                      21013
)1     Ordinarv business income {loss}.                                                                         t//1
                                                                        Tax and

Line   Tax and Pavments section                                                                          ?   019
22a    Excess net oassive income or LIFO recaDture tax                                                                 0
22h    Tax from Schedule D {Form 11205)                                                                                0
22c    Total Tax                                                                                                       0
23a    Estimated tax oavments and Overpavment credited                                                                 0
23b    Tax deoosited with Form 7004                                                                                    0
23c    Credit for federal tax paid on fuels                                                                            0
23d    Total Pavments                                                                                                  0
24     Estimated tax oenaltv                                                                                           0
25     Amount owed.                                                                                                    0
26     Overoavment,                                                                                                    0
27     Credited    to    Next vear's estimated tax                                                                     0
       Refund                                                                                                          0
           Case 20-08787                        Doc 1        Filed 04/03/20 Entered 04/03/20 10:59:39              Desc Main
                                                              Document     Page 45 of 47




                                                                                                              20LB-2019
                                                           Shareholders' Pro Rata Share ltems - lncome
Line       lncome (Loss)                                                                                                2   019
r          Ordinarv business income floss)
2          Net rental real estate income (loss)                                                                                   0
3a         Other sross rental income {loss)                                                                                       0
3b         Expenses from other rental activities                                                                                  0
3c         Other net rental income (loss).                                                                                        0
4          lnterest income                                                                                                        0
5a         Ordinary dividends                                                                                                     0
5b         Oualified dividends                                                                                                    0
6          Royalties                                                                                                              0
7          Net short-term caDital eain (loss)                                                                                     0
8a         Net long-term capital eain (loss)                                                                                      0
8b         Collectibles (28%) gain (loss)                                                                                         0
8c         Unrecaptured section L250 sain                                                                                         0
9          Net section 1231 gain (loss)                                                                                           0
t0         Other income (loss)                                                                                                    0

                                                            Shareholders' Pro Rata Share ltems - Deductions
Line   lo"duoion,                                                                                                       2079
77     lsection rzg deduction                                                                                                     0
72a    lCharitable contributions                                                                                                  0
rzb    I   lnuestment interest expense                                                                                            0
72c    lS"oion sS1.XZ) expenditures                                                                                               0
72d    lo.n", o"oro,on,                                                                                                           0
                                                              Shareholders' Pro Rata Share ltems - Credits
Line   lcreoits                                                                                                         20r9
13a    lro*-in come     housing credit (section 42(jX5))                                                                          0
13b    lLow-income housing credit (other)                                                                                         0
13c    lQuallfieO rehabilitation expenditures (rental real estate)                                                                0
13d    lo,nu, ,"na", real estate credits                                                                                          0
13e    lother rental credits                                                                                                      0
13f    lBiofuel producer credit                                                                                                   0
13C    lOther credits                                                                                                             0
        Case 20-08787                       Doc 1       Filed 04/03/20 Entered 04/03/20 10:59:39                            Desc Main
                                                         Document     Page 46 of 47




                                                                                                                    20rB-2019
                                                  Shareholders'Pro Rata Share ltems -                Transactions
Line   Foreign Transactions                                                                                                      2019
r4b    Gross income from all sources                                                                                                         0
L4c    Gross income sourced at shareholder level                                                                                             0
14d    Foreign gross income sourced at corporate level - Passive catesorv                                                                    0
14e    Foreisn sross income sourced at corDorate level - General catesorv                                                                    0
t4f    Foreign gross income sourced at corporate level - Other                                                                               0
t4s.   Deductions allocated and aDportioned at shareholder level - lnterest exoense                                                          0
14h    Deductions allocated and apportioned at shareholder level - Other                                                                     0
r4i    Deductions allocated and apportioned at coroorate level to foreisn source income - Passive catesorv                                   0
tAi    Deductions allocated and apportioned at corporate level to foreign source income - General catesorv                                   0
r4k    Deductions allocated and apportioned at corporate level to foreign source income - Other                                              0
l4l    Total foreisn taxes                                                                                                                   0
14m    Reduction in taxes available for credit                                                                                               0

                                       Shareholders' Pro Rata Share ltems - Alternative Minimum Tax                 Items
Line   Alternative Minimum Tax (AMT) ltems                                                                                       201-9
15a    Post-1986 depreciation adiustment

15b    Adiusted sain or loss
15c    Depletion (other than oil and gas)                                                                                                    0
15d    Oil, gas, and geothermal properties-gross income                                                                                      0
15e    Oil, gas, and geothermal properties-deductions                                                                                        0
1sf    Other AMT items                                                                                                                       0

                                            Shareholders' Pro Rata Share ltems - ltems                Shareholder Basis
Line   Items Affecting Shareholder Basis                                                                                         20L9
16a    Tax-exempt interest income                                                                                                            0
r.6b   Other tax-exempt income                                                                                                               0
16c    Nondeductible expenses                                                                                                                0
16d    Distributions                                                                                                                         0
16e    Repayment of loans from shareholders                                                                                                  0
                                                   Shareholders' Pro Rata Share ltems - Other lnformation
Line   Other lnformation                                                                                                         2   019
17a    lnvestment income                                                                                                                     0
17b    lnvestment expenses                                                                                                                   0
t7c    Dividend distributions paid from accumulated earnings and profits                                                                     0
                                                     Shareholders' Pro Rata Share ltems - Reconciliation
Line   Reconciliation                                                                                                            20r9
18     lncome/loss reconciliation                                                                                                      1   223
                 Case 20-08787   Doc 1    Filed 04/03/20 Entered 04/03/20 10:59:39        Desc Main         F
                                           Document     Page 47 of 47
2019                                      1120S Statements

Name: pEACE rNC                                                   Identifying nurnber:            343

  Statement #1
  FORM       11205 - LINE 12 - TAXES AND LICENSES

  DESCR]PTION                                                                                AMOUNT
  TAXES L]CENSE                                                                                   6488


  1\,/1AIJ                                                                                    6488



  Statement #2
  FORM       11205 _ LINE 19 - OTHER   DEDUCTTONS


  DESCR]PT]ON                                                                            AMOUNT
  BANK FEES                                                                                             4

  ]NSURANCE                                                                                       4500
  LICENSE AND PERMITS                                                                              100
  MEDALL]ON       RENEWAL                                                                         541r
  VEHICLE       PARTS                                                                             2500
  DEPREC]AT]ON OF VEH]CLE                                                                         195 0


  TOTAL                                                                                       14525
